LACOMBE, Circuit Judge.
The relator is detained, under a decision of the immigration authorities, as “an alien or foreigner intended to be imported into the United States under a contract or agreement to perform labor therein.” By statute of the United States, the decisions of inspecting officers touching the right of any alien to land, when adverse to such right, are made final, and it has been held to be within the constitutional power of congress to make them so. See In re Howard, 63 Fed. 263, and statutes and authorities therein cited. The relator, however, contends that under the decisions of this court (In re Panzara, 51 Fed. 275; In re Martorelli, 63 Fed. 437) the question whether or not the alien is an immigrant may still be inquired into, since courts, upon habeas corpus, will always look into the question of jurisdiction, and jurisdiction to decide finally touching the right to land has only been confided to the inspecting officers in the case of an immigrant. The relator’s point is well taken. The entire body of statute law touching the exclusion of contract laborers, viz. Act Feb. 26, 1885 (23 Stat. 332); Act Feb. 23, 1887 (24 Stat 414); Act Oct. 19, 1888, c. 1210, Deficiency Bill (25 Stat. 566); Act March 3, 1891; and Act March 3, 1893,—conclusively show that it is directed solely against alien immigrants, not against alien residents when returning after a temporary absence. The very section (section 8)' of the act of 1891 under which the inspection officers acted, and which makes their adverse decision final, provides for an inspection of “alien immigrants” who may arrive by water; and it is testimony touching the right of “such aliens” to enter the United States that the inspecting officers are to take and consider, during which inspection “such aliens” are to be properly housed, fed, and cared for. The next en*115suing clause in the same paragraph, which provides i'or the finality of a decision made by the inspection officers “touching the right of any alien to land,” can refer only to those aliens whose inspection by such officers has been provided for, viz. “alien immigrants”; and if it appear that an alien is restrained of his liberty solely by reason of a decision of the inspection officers adverse to liis right to land, and further appears that he is not an alien immigrant, he must be discharged from custody, since it is only as to alien immigrants that jurisdiction finally to determine as to the right to land has been confided to the inspection officers. In the case now before the court, it appears that the relator, an unmarried man, sold out what small property he had in Italy, some three years ago, and thereupon immigrated to this country, with the intention of making it his permanent home. He remained here for about two years, working at his trade as a silk weaver, and keeping a small grocery store, apparently in partnership with his brother. He was taken ill about a year ago with some disease of the lungs or chest, and after he had "been to two different hospitals the doctors advised him to go to Italy. He sold out. his grocery business, followed their advice, and remained in Italy for some 10 months, doing no work, but living with his father and mother, and gradually improving in health. When sufficiently recovered, he returned to this country, as was his intention when he left it. His case is closely similar to those of Tn re Panzara, and of In re Martorelli, above cited. He was an immigrant when he came here, in 3892, but not when he returned here, in 1895. He is therefore discharged.